Clermont App. No. CA2010-09-070. This cause is pending before the court as an appeal from the Court of Appeals for Clermont County.
On April 1, 2011, a notice of ruling by the court of appeals on appellant’s motion for relief from judgment was filed. Upon consideration thereof, it is ordered by the court that the briefing schedule is reinstated. Appellant shall file a new merit brief within 40 days of the date of this entry which shall supersede appellant’s January 31, 2011 brief, appellees shall file a brief within 30 days of appellant’s new merit brief, and appellant may file a reply brief within 20 days thereafter.
Upon consideration of appellant’s motion for stay of lower court decisions and motion to extend remand, it is ordered by the court that the motions are denied as moot.